1

2                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


3
                         UNITED STATES DISTRICT COURT Jan 25, 2019
4                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C




5    S.S. STEINER, INC., a New Jersey           No.   1:18-CV-03227-SMJ
     corporation,
6                                               ORDER ADOPTING STIPULATED
                               Plaintiff,       PROTECTIVE ORDER
7
                  v.
8
     YAKIMA HOPS & BREW, LLC, a
9    Washington limited liability company,

10                             Defendant.

11
           IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure
12
     26(c) and the parties’ stipulation, the parties’ proposed Protective Order, ECF No.
13
     12-1, is APPROVED, ADOPTED, and INCORPORATED in this Order by
14
     reference.
15
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16
     provide copies to all counsel.
17
           DATED this 25th day of January 2019.
18
                        _____________________________
19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
